Chris G. Trapp, Esq.                   Informal Opinion Village Attorney                           No. 96-24 Village of Alden 1400 Main Place Tower Buffalo, N Y 14202-3714
Dear Mr. Trapp:
Your inquiry relates to the possible dissolution of a village. In the event that funds are left over after the sale of all village assets and retirement of village debt, you inquire whether the money would be turned over to the town or whether the funds could be used for purposes of a tax rebate for residents of the village. In the event these funds become the property of the town, you inquire whether the town would be required to use them within former village limits.
The procedure for dissolution of villages is set forth in Article 19 of the Village Law. Generally, the board of trustees of any village may, and upon a proper petition of the electors of the village must, adopt a resolution submitting a proposition for the dissolution of the village to the voters for approval. Village Law § 19-1900(1). In addition to the question of whether the village should be dissolved, the proposition must contain a plan for the disposition of village property, the payment of its outstanding obligations, including the levy and collection of necessary taxes and assessments, and such other matters as may be necessary. Id., § 19-1904. All or any part of the plan may be included in a contract between the village and the town prior to submission of the proposition to the voters for approval.
Unless otherwise provided by the plan, the property of the village upon dissolution vests in the town. Id., § 19-1916.
Thus, it seems clear that a plan for payment of liabilities and disposition of property of the village is to be included as part of the proposition submitted to the voters for approval and in addition can be made the subject of a contract between the village and the town. The matters raised in your letter can be defined in the plan and thereby become a part of village dissolution, if approved by the voters.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Very truly yours,
JAMES D. COLE, Assistant Attorney General in Charge of Opinions